DETAILED ACTION
Summary
This is the first action on the merits for application 16/778,003 filed January 31, 2020.
This application claims priority to Korean document KR 20190013754 filed February 1, 2019.
Claims 1-30 are pending and were previously subjected to a restriction requirement.
Election/Restrictions
Applicant’s election without traverse of group I, claims 1-13 in the reply filed on May 6, 2022 is acknowledged.
Claims 14-30 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected group, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on May 6, 2022.
Claims 1-13 are considered on the merits herein.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-10, 12 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over HUAWEI (CN 102780093, assigned to HUAWEI).
Regarding claims 1, 6 and 7, HUAWEI teaches an electrolyte (1st paragraph of the Summary of the Invention section, bottom of page 1) comprising:
a lithium salt (page 2, l. 35);  
5a non-aqueous solvent (“non-aqueous organic electrolyte solvent”, page 2, l. 34-35); 
an alkyl sulfonate compound represented by Formula 2 (“sulfone additive” or “sulfone compounds”, ethyl methanesulfonate, page 2, line 36, page 3, line 6, wherein this composition fulfills the claimed formula 2 when both Q1 and Q2 are unsubstituted alkyls.  Moreover, this composition is taught in the specification as compound 2 (as in instant claim 6 as well) as an acceptable alkyl sulfonate); and
an unsaturated sulfone compound represented by Formula 3 (“sulfone additive” or “sulfone compounds”, ethyl vinyl sulfone, page 2, line 36, page 3, lines 6-7, wherein this composition fulfills the claimed formula 3 when Q3 is a vinyl group and Q4 is an ethyl group or C2 alkyl.  Moreover, this composition is taught in the specification as compound 3 (as in instant claim 7 as well) as an acceptable unsaturated sulfone compound as well).
HUAWEI teaches on page 3, lines 6-8 for the sulfone additive to comprise one or more of the listed compounds.  The selection of multiple of sulfone materials from the listed group, herein ethyl methanesulfonate and ethyl vinyl sulfone, is within the ambit of one or ordinary skill in the art to ensure the benefits of better high temperature stability and lower capacity loss (p. 3, l. 17-21) are realized.

Regarding claim 2,  HUAWEI teaches the sulfone materials to be present in a range of 1-10 wt% to the weight of the electrolyte (p. 3, l. 15, mass ratio of the sulfone compound), or 1 to 10 parts by weight with respect to 100 parts by weight of the electrolyte.  As discussed in the rejection of claim 1, the alkyl sulfonate material (ethyl methanesulfonate) is enumerated as a sulfone material of choice in HUAWEI.  Selection of an amount of the ethyl methanesulfonate within the range of HUAWEI and within claimed range is obvious and is within the ability of one of ordinary skill based on the guidance of HUAWEI, as these values enable the identified benefits of better high temperature stability and lower capacity loss (p. 3, l. 17-21).  The instant application discusses the intent of the term “about” to be within an acceptable range of deviation including up to ± 30% of the stated value in paragraph [0014].  The claimed range is still rendered obvious upon consideration of the values included by the “about” language deviation by the disclosure of HUAWEI.

Regarding claim 3,  HUAWEI teaches the sulfone materials to be present in a range of 1-10 wt% to the weight of the electrolyte (p. 3, l. 15, mass ratio of the sulfone compound), or 1 to 10 parts by weight with respect to 100 parts by weight of the electrolyte.  As discussed in the rejection of claim 1, the unsaturated sulfone compound (ethyl vinyl sulfone) is enumerated as a sulfone material of choice in HUAWEI.  Selection of an amount of the ethyl vinyl sulfone within the range of HUAWEI and within claimed range is obvious and is within the ability of one of ordinary skill based on the guidance of HUAWEI, as these values enable the identified benefits of better high temperature stability and lower capacity loss (p. 3, l. 17-21).  The instant application discusses the intent of the term “about” to be within an acceptable range of deviation including up to ± 30% of the stated value in paragraph [0014].  The claimed range is still rendered obvious upon consideration of the values included by the “about” language deviation by the disclosure of HUAWEI.

Regarding claim 4,  HUAWEI teaches the sulfone materials to be present in a range of 1-10 wt% to the weight of the electrolyte (p. 3, l. 15, mass ratio of the sulfone compound), or 1 to 10 parts by weight with respect to 100 parts by weight of the electrolyte.  Selection of an amount of the total amount of sulfone materials (ethyl vinyl sulfone and ethyl methanesulfonate) present in the range of HUAWEI and within the claimed range is obvious and is within the ability of one of ordinary skill based on the guidance of HUAWEI, as these values enable the identified benefits of better high temperature stability and lower capacity loss (p. 3, l. 17-21).  The instant application discusses the intent of the term “about” to be within an acceptable range of deviation including up to ± 30% of the stated value in paragraph [0014].  The claimed range is still rendered obvious upon consideration of the values included by the “about” language deviation by the disclosure of HUAWEI.

Regarding claim 5, HUAWEI teaches the use of ethyl methanesulfonate (which reads on the “alkyl sulfonate compound”), as disclosed in the page 3, line 6, rendering Q1 as a methyl group and Q2 as an ethyl group (both unsubstituted).  HUAWEI further teaches the use of ethyl vinyl sulfone (which reads on the “unsaturated sulfone compound”), as disclosed in page 3, lines 6-7, rendering Q3 a vinyl group and Q4 an ethyl group (both unsubstituted).

Regarding claim 8, HUAWEI teaches the electrolyte to comprise the lithium salt, non-aqueous solvents, sulfone compounds, saturated cyclic ester and unsaturated cyclic ester compounds on page 2, lines 5-16.  Moreover, HUAWEI further teaches an exemplary embodiment as application scenario 1 on page 3 indicative of a non-aqueous electrolyte.  None of the components in either the listing on page 2 or the example of page 3 comprise an aromatic hydrocarbon compound or an aromatic hydrocarbon compound substituted with a halogen, fulfilling the claim.

Regarding claim 9, HUAWEI teaches the lithium salt to comprise at least one of LiPF6, LiBF4, LiCF3SO3, Li(CF3SO2)2N, a compound represented by Formula 24 (LiBOB), or a compound represented by 5Formula 25 (LiDFOB), as disclosed in the p. 3, l. 31-34.

Regarding claim 10, HUAWEI teaches the electrolyte concentration to be in the range of .5-1.5 mol/L on p. 3, l. 34, overlapping the claimed range of about 1.1 moles per liter to about 2.5 moles per liter, rendering it obvious.  The instant application discusses the intent of the term “about” to be within an acceptable range of deviation including up to ± 30% of the stated value.  The claimed range is further rendered obvious upon consideration of the values included by the “about” language deviation, wherein the lower end point of the claimed range is reasonably considered as .77 mol/L (30% less than the lower value 1.1 moles/L).  This value is still rendered obvious by the range disclosed in HUAWEI. 

Regarding claim 12, HUAWEI et al teaches the use of “any one or more” of an array of sulfone and sulfonate materials, on page 3, l. 6-8 and makes use of a pair of those in the interpretation by the examiner in the rejection of claim 1 as the alkyl sulfonate and unsaturated sulfone.  The selection of an additional sulfonate or sulfone material (such as n-butyl sulfone for example, but any sulfone or sulfonate listed) from the list of HUAWEI would enable the desired functionality of high temperature stability, as identified on p. 3, l. 17-21, while fulfilling the claim as written.

Regarding claim 13,  HUAWEI teaches the sulfone materials (including the “sulfur-containing compound” of the instant claim) to be present in a range of 1-10 wt% to the weight of the electrolyte (p. 3, l. 15, mass ratio of the sulfone compound), or 1 to 10 parts by weight with respect to 100 parts by weight of the electrolyte.  As discussed in the rejection of claim 1, the additional sulfone material (such as n-butyl sulfone, as an example but any of the listed materials outside of ethyl methanesulfonate or ethylvinyl sulfone) is enumerated as a sulfone material of choice in HUAWEI.  Selection of an amount of the additional sulfone material or “sulfur-containing compound” within the range of HUAWEI and within claimed range is obvious and is within the ability of one of ordinary skill based on the guidance of HUAWEI, as these values enable the identified benefits of better high temperature stability and lower capacity loss (p. 3, l. 17-21).  The instant application discusses the intent of the term “about” to be within an acceptable range of deviation including up to ± 30% of the stated value in paragraph [0014].  The claimed range is still rendered obvious upon consideration of the values included by the “about” language deviation by the disclosure of HUAWEI.

Claims 1-6 and 8-13 is/are rejected under 35 U.S.C. 103 as being obvious over KOH et al (US PG PUB 2018/0053967).
The applied reference has a common assignee and common inventors with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). 
This rejection under 35 U.S.C. 103 might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C.102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B); or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement. See generally MPEP § 717.02.
Regarding claims 1 and 6, KOH et al teaches an electrolyte (title, abstract) comprising:
a lithium salt (paragraph [0008]);  
5a non-aqueous solvent (paragraph [0008]);
an alkyl sulfonate compound represented by Formula 2 (“sulfur (S)-containing compound”, “sulfonate”, ethyl methanesulfonate, paragraphs [0063], [0064] and [0066], wherein the composition of ethyl methanesulfonate fulfills the claimed formula 2 when both Q1 and Q2 are unsubstituted alkyls.  Moreover, this composition is taught in the specification as compound 2 (as in instant claim 6 as well) as an acceptable alkyl sulfonate); and
an unsaturated sulfone compound represented by Formula 3 (“sulfur (S)-containing compound”, “sulfone”, divinyl sulfone, paragraphs [0063], [0064] and [0066], wherein the composition of divinyl sulfone fulfills the claimed formula 3 when Q3 is a vinyl group and Q4 is a vinyl group).
Paragraph [0064] of KOH et al teaches the use of a sulfone material and a sulfonate material in combination.  The selection of these materials from the sulfone and sulfonate groups, herein ethyl methanesulfonate and ethyl vinyl sulfone, is within the ambit of one or ordinary skill in the art to ensure the benefits of better high temperature stability and improved safety and performance (paragraph [0068]) are realized.
 
Regarding claim 2, KOH et al teaches the sulfur containing materials to be present in a range of .1-3 wt% to the weight of the electrolyte (paragraph [0063]), or .1 to 3 parts by weight with respect to 100 parts by weight of the electrolyte.  As discussed in the rejection of claim 1, the alkyl sulfonate material (ethyl methanesulfonate) is enumerated as a sulfonate material of choice in KOH et al.  Selection of an amount of the ethyl methanesulfonate within the range of KOH et al within the claimed range is obvious and is within the ability of one of ordinary skill based on the guidance of KOH et al to realize of better high temperature stability and improved safety and performance (paragraph [0068]).  The instant application discusses the intent of the term “about” to be within an acceptable range of deviation including up to ± 30% of the stated value in paragraph [0014].  The claimed range is still rendered obvious upon consideration of the values included by the “about” language deviation by the disclosure of KOH et al.

Regarding claim 3, KOH et al teaches the sulfur containing materials to be present in a range of .1-3 wt% to the weight of the electrolyte (paragraph [0063]), or .1 to 3 parts by weight with respect to 100 parts by weight of the electrolyte.  As discussed in the rejection of claim 1, the unsaturated sulfone compound (divinyl sulfone) is enumerated as a sulfonate material of choice in KOH et al.  Selection of an amount of the divinyl sulfone within the range of KOH et al within the claimed range is obvious and is within the ability of one of ordinary skill based on the guidance of KOH et al to realize of better high temperature stability and improved safety and performance (paragraph [0068]).  The instant application discusses the intent of the term “about” to be within an acceptable range of deviation including up to ± 30% of the stated value in paragraph [0014].  The claimed range is still rendered obvious upon consideration of the values included by the “about” language deviation by the disclosure of KOH et al.

Regarding claim 4, KOH et al teaches the sulfur containing materials to be present in a range of .1-3 wt% to the weight of the electrolyte (paragraph [0063]), or .1 to 3 parts by weight with respect to 100 parts by weight of the electrolyte.  Selection of an amount of the total amount of sulfone materials (ethyl vinyl sulfone and ethyl methanesulfonate) present in the range of KOH et al within the range of KOH et al is obvious and is within the ability of one of ordinary skill based on the guidance of KOH et al to realize of better high temperature stability and improved safety and performance (paragraph [0068]).  The instant application discusses the intent of the term “about” to be within an acceptable range of deviation including up to ± 30% of the stated value in paragraph [0014].  The claimed range is still rendered obvious upon consideration of the values included by the “about” language deviation by the disclosure of KOH et al.

Regarding claim 5, KOH et al teaches the use of ethyl methanesulfonate (paragraphs [0063], [0064] and [0066], interpreted to read on the alkyl sulfonate of the instant claim), rendering Q1 as a methyl group and Q2 as an ethyl group (both unsubstituted).  KOH et al teaches the use of divinyl sulfone (paragraphs [0063], [0064] and [0066], interpreted to read on the unsaturated sulfone compound of the instant claim), rendering15 Q3 and Q4 both vinyl groups.

Regarding claim 8, KOH et al teaches an exemplary electrolyte (example 5) in paragraphs [0130] and [0135] to comprise VC, the illustrated phosphine compound 2, a lithium salt (LiPF6) and a mixture of solvents (EC/EMC/DMC).  This example makes clear the electrolyte of KOH et al does not require an aromatic hydrocarbon compound or an aromatic hydrocarbon compound substituted with a halogen, as these materials are not present in the electrolyte, fulfilling the claim as written.

Regarding claim 9, KOH et al teaches LiPF6, LiBF4, LiCF3SO3, Li(CF3SO2)2N, LiC2F5SO3, Li(FSO2)2N, LiC4F9SO3, LiN(SO2CF2CF3)2 and the compound represented by Formula 24 as lithium salts of use in the electrolyte in paragraphs [0050]-[0052].

Regarding claim 10, KOH et al teaches the amount of the lithium salt in the electrolyte is in a range of about .6-2M (or moles per liter) in paragraph [0051] and specifically 1.5M in paragraph [0130].  The claimed range is rendered obvious based on the overlapping portions disclosed in KOH et al with the instant application.  The instant application discusses the intent of the term “about” to be within an acceptable range of deviation including up to ± 30% of the stated value.  The claimed range is further rendered obvious upon consideration of the values included by the “about” language deviation, wherein the range can include values of .77-3.25 M (30% less and more than the lower and upper values of the instant application).  The claimed range is still rendered obvious when including the values of “about” due to overlapping quantities with the range of KOH et al.

Regarding claim 11, KOH et al teaches the non-aqueous solvent comprises at least one of dimethyl carbonate, diethyl carbonate, ethyl methyl carbonate, dipropyl carbonate, methyl propyl carbonate, ethyl propyl carbonate, methyl ethyl carbonate, ethylene carbonate, propylene carbonate, butylene carbonate, methyl propionate, ethyl 20propionate, or tetraethylene glycol dimethyl ether in paragraph [0054].  

Regarding claim 12, KOH et al teaches the use of wherein the electrolyte further comprises at least one of vinylene carbonate, vinyl ethylene carbonate, maleic anhydride, succinic anhydride (these materials are disclosed in paragraph [0060]) and a phosphorus-containing compound of at least one of a phosphine compound, a phosphate compound, or a phosphite compound (paragraph [0064] teaches the use of these express genres).

Regarding claim 13, KOH et al teaches the amount of vinylene carbonate, vinyl ethylene carbonate, maleic anhydride and succinic anhydride to be from .1-1.5 wt% based on the total electrolyte weight in paragraphs [0061]-[0062], wherein the range of KOH et al is encompassed by the claimed range, rendering the claimed range obvious. KOH et al teaches the amount of phosphorus-containing compound is in a range of about 0.1 parts by weight to about 2 parts by weight, with respect to 100 parts by weight of the electrolyte.  The instant application discusses the intent of the term “about” to be within an acceptable range of deviation including up to ± 30% of the stated value in paragraph [0014].  The claimed range is still rendered obvious upon consideration of the values included by the “about” language deviation by the disclosure of KOH et al.

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over KOH et al as applied to claim 1 above, and further in view of KIM et al (US Patent 7,745,054).
While KOH et al teaches the use of sulfur containing compounds such as divinyl sulfone in paragraphs [0063], [0064] and [0066] for prevention of gas occurrence to improve battery safety and performance (paragraph [0068], KOH et al is silent to the use of compound 3 of the instant claim (ethyl vinyl sulfone, per table 1 of the instant specification).
	KIM et al teaches a non-aqueous electrolyte (abstract) comprising sulfone-based compounds (c. 7, l. 20-41), just as in KOH et al.  KIM et al teaches the use of vinyl sulfone or ethylvinyl sulfone (c. 7, l. 42-46) to inhibit gas generation improving the battery performance (improved cycle life and capacity characteristics are indicative of battery performance, as described in c. 7, l. 47-49). 
	At the time of filing, it would have been obvious to substitute the ethylvinyl sulfone of KIM et al for the sulfone material of KOH et al so as to provide the same desired improved battery performance due to a prevention of gas occurrence.  

Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over HUAWEI as applied to claim 1 above, and further in view of DING et al (Ding, Yuanlei, et al. “A Safe and Superior Propylene Carbonate-Based Electrolyte with High-Concentration Li Salt.” Pure and Applied Chemistry, vol. 86, no. 5, 2014, pp. 585–591., https://doi.org/10.1515/pac-2013-1120.).
Regarding claim 11, while HUAWEI teaches the use of non-aqueous solvents comprising gamma-butyrolactone and a saturated cyclic ester on page 2, l. 6 and details the use of ethylene carbonate as a poor solvent choice as it renders poor chemical stability at temperatures over 60°C, an unsafe and unstable electrolyte (p. 1, l. 17-18, 31-33).
DING et al is directed to an electrolyte comprising a solvent which seeks to provide superior safety performance (beginning of the 1st full paragraph of page 586) and stability (end of the 1st full paragraph of page 586) at higher temperatures (1st full paragraph of page 588), just as in HUAWEI et al.  DING et al further teaches the use of a propylene carbonate solvent within an electrolyte renders superior thermal stability at the higher temperatures of HUAWEI (1st full paragraph of page 588, figure 2, wherein temperatures over 60°C are shown to still have thermal stability).  Moreover, DING et al teaches the use of a propylene carbonate-based solvent to have increased safety properties due to its boiling and flash points while being readily available for ease of use within the electrolyte (p. 586, 1st full paragraph).
At the time of filing, it would have been obvious to one of ordinary skill in the art to utilize the propylene carbonate solvent of DING et al as the solvent of HUAWEI because use of the propylene carbonate solvent enables increased safety and high temperature performance while providing easy availability for use.
 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
The disclosure of KOH et al (EP 3416227 or US PG PUB 2018/0358647) details the use of sulfonate and sulfone materials of formulas 2 and 3 and qualify as art under 102(a)(2) only, just as in the KOH et al reference applied herein.
LEE et al (US PG PUB 2013/0236795) teaches the use of sulfonate and sulfone materials of the claimed formulas as well and provides relevant disclosure regarding the electrolyte additives.
TAKADA et al (US PG PUB 2018/0026305) and its international publication detail the use of sulfonate materials as in formula 2 of the instant application.
SEKI et al (US PG PUB 2004/0110068) details the use of sulfone materials as in formula 3 of the instant application.
SAKAGUCHI et al (WO 2016/199823, while US PG PUB 2018/0301756 is cited herein as the English translation) is directed to the use of phosphorus containing additives in the electrolyte.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KOURTNEY SALZMAN CARLSON whose telephone number is (571)270-5117. The examiner can normally be reached 9AM-3PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allison Bourke can be reached on (303)297-4684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KOURTNEY R S CARLSON/Examiner, Art Unit 1721                                                                                                                                                                                                        05/21/2022

/BETHANY L MARTIN/Primary Examiner, Art Unit 1721